
	

115 HR 5082 RH: Practice of Law Technical Clarification Act of 2018
U.S. House of Representatives
2018-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 690
		115th CONGRESS2d Session
		H. R. 5082
		[Report No. 115–892]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2018
			Mr. Mooney of West Virginia (for himself and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Financial Services
		
		
			August 7, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Fair Debt Collection Practices Act to exclude law firms and licensed attorneys who are
			 engaged in activities related to legal proceedings from the definition of
			 a debt collector, to amend the Consumer Financial Protection Act of 2010
			 to prevent the Bureau of Consumer Financial Protection from exercising
			 supervisory or enforcement authority with respect to attorneys when
			 undertaking certain actions related to legal proceedings, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Practice of Law Technical Clarification Act of 2018. 2.Exclusion of law firms and attorneys from the definition of debt collector when engaged in the practice of lawSection 803(6) of the Fair Debt Collection Practices Act (15 U.S.C. 1692a(6)) is amended—
 (1)by redesignating subparagraph (F) as subparagraph (G); and (2)by inserting after subparagraph (E) the following:
				
 (F)any law firm or licensed attorney, to the extent that— (i)such firm or attorney is engaged in litigation activities in connection with a legal action in a court of law to collect a debt on behalf of a client, including—
 (I)serving, filing, or conveying formal legal pleadings, discovery requests, or other documents pursuant to the applicable statute or rules of civil procedure;
 (II)communicating in, or at the direction of, a court of law (including in depositions or settlement conferences) or in the enforcement of a judgment; or
 (III)any other activities engaged in as part of the practice of law, under the laws of a State in which the attorney is licensed, that relate to the legal action; and
 (ii)such legal action is served on the defendant debtor, or service is attempted, in accordance with the applicable statute or rules of civil procedure; and.
 3.Amendment to Bureau authority with respect to practice of lawSection 1027(e)(2)(B) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5517(e)(2)(B)) is amended by striking the period at the end and inserting , unless such financial product or service is provided by a licensed attorney who is not a debt collector as described under section 803(6)(F) of the Fair Debt Collection Practices Act..
		
	
		August 7, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
